DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 17 June 2020. 
Claims 1-5, 8, and 11-20 were amended 17 June 2020.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16-17 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 11 are drawn to a method and a system which are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 11 recite evaluating compliance of standard clinical guidelines in medical treatments of one or more patients: receiving, one or more Electronic Health Records (EHRs) related to the one or more patients from one or more data sources; aggregating, the one or more EHRs corresponding to each of the one or more patients, into one or more patient-specific EHRs; clustering, each of the one or more patients into one or more patient groups based on similarity in disease conditions and socio-demographic characteristics stored in each of the one or more patient-specific EHRs; detecting, deviations in one or more medical treatments of the one or more patients, based on comparison of each of the one or more medical treatments, provided to each of the one or more patients in each of the one or more patient groups, with one or more standard clinical guidelines associated with each of the one or more patient groups; and evaluating compliance of the one or more standard clinical guidelines in the one or more medical treatments of the one or more patients based on the deviations, thus detected.  
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a practitioner treating their patients using patient-specific EHRs and guidelines (page 6 lines 1-13 of specification). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “health management system”, “processor”, and “memory”, are recited at a high level of generality (e.g., that the aggregating and evaluating is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 5 and 
Page 7, where “In an embodiment, the health management system 105 may be a computing device that can be configured to receive one or more EHRs 103 related to one or more patients from the data sources 101. As an example, the health management system 105 may receive the one or more EHRs 103 at predetermined regular intervals, for example, once in every 24 hours. Upon receiving the one or more EHRs 103 from the data sources 101, the health management system 105 may perform data normalization operations on each of the one or more EHRs 103 to eliminate one or more inconsistencies from each of the one or more EHRs 103.”
Page 23, where “The computer system 500 may include a central processing unit ("CPU" or "processor") 502. The processor 502 may comprise at least one data processor for executing program components for executing user- or system-generated business processes. A user may include a person, a patient, a practitioner and/or caretaker of the patient, a person using the health management system 105 and the like. The processor 502 may include specialized processing units such as integrated system (bus) controllers, memory management control units, floating point units, graphics processing units, digital signal processing units, etc.”
Page 24, where “In some embodiments, the processor 502 may be disposed in communication with a memory 505 ( e.g., RAM 513, ROM 514, etc. as shown in FIG. 5) via a storage interface 504. The storage interface 504 may connect to memory 505 including, without limitation, memory drives, removable disc drives, etc., employing connection protocols such as Serial Advanced Technology Attachment (SATA), Integrated Drive Electronics (IDE), IEEE-1394, Universal Serial Bus (USB), fiber channel, Small Computer Systems Interface (SCSI), etc. The memory drives may further include a drum, magnetic disc drive, magneto-optical drive, optical drive, Redundant Array of lndependent Discs (RAID), solid-state memory devices, solid-state drives, etc.” 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-10 and 12-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vairavan (US 2016/0147958 A1) in view of Kanada (US 2018/0025117 A1)


CLAIM 1-
Vairavan teaches the limitations of: 
A method for evaluating compliance of standard clinical guidelines in medical treatments of one or more patients, the method comprising: receiving, by a health management system, one or more Electronic Health Records (EHRs) related to the one or more patients from one or more data sources (Vairavan teaches the use of monitor patient EMRs from an EMR system (i.e., EHRs) to determine the patient’s condition to apply clinical guidelines of the stage of the patient’s illness (para [0038]))
aggregating, by the health management system, the one or more EHRs corresponding to each of the one or more patients, into one or more patient-specific EHRs (Vairavan teaches that the patient EMR is updated based on the illness stage of the patient by applying clinical guidelines on their updated parameters (i.e., patient-specific HER) (para [0009-0010]))

Vairavan does not explicitly teach, however Kanada teaches:
clustering, by the health management system, each of the one or more patients into one or more patient groups based on similarity in disease conditions and socio-demographic characteristics stored in each of the one or more patient-specific EHRs (Kanada teaches that the patient-specific cases (i.e., EHRs) are grouped based on comparisons between the cases in which the medical examination values are of similar value (para [0011])and the examination values may relate to disease condition similarity (para [0177]) and socio-demographic characteristic similarity (para [0190]))
detecting, by the health management system deviations in one or more medical treatments of the one or more patients, based on comparison of each of the one or more medical treatments, provided to each of the one or more patients in each of the one or more patient groups with one or more standard clinical guidelines associated with each of the one or more patient groups (Kanada teaches the use of a clinical path (CP) that is followed when completing treatment for a patient (i.e., clinical guideline) (para [0062]) and that the case is compared to the CP to determine if the CP is being conformed to properly and there is no variance (i.e., deviation) from a patient associated with a patient group (para [0011, 0071, 0096]))
and evaluating, by the health management system, compliance of the one or more standard clinical guidelines in the one or more medical treatments of the one or more patients based on the deviations, thus detected (Kanada teaches the use of examination values for the comparative cases to determine if there is a significant difference in the treatment outcome and if there is a significant difference then the treatment does not conform to the treatment plan as indicated by the CP (i.e., clinical guideline) (para [0019, 0071]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 2-
Vairavan in view of Kanada teaches the limitations of claim 1. Regarding claim 2, Kanada further teaches:
wherein the one or more EHRs are received at predetermined regular intervals (Kanada teaches that the medical examination data form the record (i.e., EHR) are displayed in predetermined periods (para [0118-0119]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans in known time periods of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 3-
Vairavan in view of Kanada teaches the limitations of claim 1. Regarding claim 3, Kanada further teaches:
wherein the one or more EHRs comprises information related to medical history of the one or more patients (Kanada teaches that the medical record has the past medical history of past examinations (Figure 3), along with the disease conditions and the socio-demographic characteristics of the one or more patients (Kanada teaches that the examination values (i.e., characteristics) may relate to disease condition similarity (para [0177]) and socio-demographic characteristic similarity (para [0190]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 4-
Vairavan in view of Kanada teaches the limitations of claim 1. Regarding claim 4, Vairavan further teaches:
wherein aggregating the one or more EHRs further comprises normalizing information in each of the one or more EHRs (This update 56 entails normalizing the UO datum 36 by the patient weight 58 (which is typically available from the patient EMR), if the datum is not already weight-normalized as output by the catheter monitor 34. In some embodiments the setup of the EMR system 20 and the frequency of update checking performed by the update detector 40 are such that in any given iteration only one of Cr and UO may be updated (para [0030]))

CLAIM 5-
Vairavan in view of Kanada teaches the limitations of claim 1. Regarding claim 5, Kanada further teaches:
wherein evaluating the compliance of the one or more standard clinical guidelines in the one or more medical treatments further comprises classifying the deviations (Kanada teaches that variances from the treatment plan (i.e., standard clinical guideline) are recorded and classified using the classification unit (para [0018]))  in the one or more medical treatments at least one of positive deviations and negative deviations (Kanada teaches the use of positive and negative variances when classifying the patients’ treatments (para [0195]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 6-
Vairavan in view of Kanada teaches the limitations of claim 5. Regarding claim 6, Kanada further teaches:
wherein the deviations in the one or more medical treatments are classified as the positive deviations when post-treatment health condition of the one or more patients is improved than pre-treatment health condition of the one or more patients (Here, the positive variance is a variance occurring in a case where the recovery of a patient is better than that assumed in the treatment plan (para [0193]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 7-
Vairavan in view of Kanada teaches the limitations of claim 5. Regarding claim 7, Kanada further teaches:

wherein the deviations in the one or more medical treatments are classified as the negative deviations when post-treatment health condition of the one or more patients is deteriorated than pre-treatment health condition of the one or more patients (The negative variance is a variance occurring in a case where the recovery of a patient is not better than that assumed in the treatment plan (para [0193]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIM 10-
Vairavan in view of Kanada teaches the limitations of claim 1. Regarding claim 10, Kanada further teaches:
hierarchically grouping each of the one or more patients into one or more sub-groups based on the deviations in the one or more medical treatments of the one or more patients (Kanada teaches grouping the patients into a “good” group and a “poor” group wherein the good group is better than the poor group hierarchically based on threshold values based on the treatment(para [0103]) , for analyzing significance of the deviations with respect to the socio-demographic characteristics of the one or more patients (Kanada teaches that attributes that may be considered into the values are that of age and sex (i.e., socio-demographic charatersitics) (para [0190, 0111])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan to integrate the application of providing grouping of patients and determining their compliance to known treatment plans of Kanada with the motivation of creating better patient outcomes by easily determining the treatment outcome based on the patient-specific medical condition (see: Kanada, paragraphs 7-8).

CLAIMS 11-17 and 20-
Claims 11-17 and 20 are significantly similar to claims 1-7 and 10 and are rejected upon the same art as claims 1-7 and 10 respectively. 

Claim(s) 8-9 and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vairavan (US 2016/0147958 A1) in view of Kanada (US 2018/0025117 A1) and further in view of Jackson (US 2015/0363559 A1). 


CLAIM 8-
Vairavan in view of Kanada teaches the limitations of claim 1. Regarding claim 8, Vairavan in view of Kanada does not explicitly teach, however Jackson teaches:
recommending the one or more medical treatments, resulting in positive deviations, to one or more practitioners for upgrading the one or more standard clinical guidelines (Jackson teaches that clinical treatments are recommended based on updated mined databases as positive clinical outcomes (i.e., positive deviations) are reported (para [0021, 0032, 0146, 0149]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan in view of Kanada to integrate the application of providing updating data sources of treatment outcomes of Jackson with the motivation of creating better predictive rules when determining the outcomes of the treatment for the patient specific data (see: Jackson, paragraphs 5-6).

CLAIM 9-
Vairavan in view of Kanada teaches the limitations of claim 1. Regarding claim 9, Vairavan in view of Kanada does not explicitly teach, however Jackson teaches:
notifying the one or more medical treatments, resulting in negative deviations, to one or more practitioners or care takers associated with the one or more patients (Jackson teaches that based on the negative scoring the treatment results are ordered and displayed to the practitioner (i.e., the practitioner is notified of the adverse event) (para [0009, 0016, 0160]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vairavan in view of Kanada to integrate the application of providing updating data sources of treatment outcomes of Jackson with the motivation of creating better predictive rules when determining the outcomes of the treatment for the patient specific data (see: Jackson, paragraphs 5-6).


CLAIMS 18-19-
Claims 18-19 are significantly similar to claims 8-9 and are rejected upon the same art as claims 8-9 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626     

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626